IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH A. CUNNINGHAM, JR.,             §
                                       §      No. 492, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      C.A. No. N12L-11-093
FEDERAL NATIONAL                       §
MORTGAGE ASSOCIATION                   §
JP MORGAN CHASE,                       §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: October 17, 2016
                          Decided:   January 6, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 6th day of January 2017, having considered the appellant’s response to

the Clerk’s notice to show cause, it appears to the Court that:

      (1)    Joseph A. Cunningham, Jr. filed this appeal from the Superior Court’s

order of September 14, 2016, granting a motion to amend a complaint in a

mortgage foreclosure action filed by JPMorgan Chase Bank. The Clerk issued a

notice directing Cunningham to show cause why the appeal should not be

dismissed for his failure to comply with Supreme Court Rule 42 when filing an
appeal from an apparent interlocutory order. Absent compliance with Rule 42, this

Court has no jurisdiction to consider an interlocutory appeal.1

         (2)     In his response to the notice to show cause, Cunningham takes issue

with the Superior Court’s order of September 14, 2016, and he raises other

defenses and claims related to the underlying mortgage foreclosure action.

Cunningham does not address the jurisdictional issue raised in the notice to show

cause.

         (3)     Absent compliance with Rule 42, this Court’s appellate jurisdiction is

limited to the review of a trial court’s final judgment. A judgment is final for

purposes of appeal when it disposes of all justiciable matters.2 In this case, the

Superior Court’s order of September 14, 2016 was not the final judgment in the

mortgage foreclosure action. Under these circumstances, Cunningham’s appeal

must be dismissed.

         NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED

under Supreme Court Rules 29(b) and 42.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice




1
    Julian v. State, 440 A.2d 990 (Del. 1982).
2
    J.I. Kislak Mortg. Corp. v. William Matthews, Builder, Inc., 303 A.2d 648, 650 (Del. 1973).
                                                  2